DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 filed on June 16, 2021 are pending and claims 5-20 are new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 03, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/792,293, filed Oct 24 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emord et al. (US 2016/0100440 A1, hereinafter "Emord") in view of Cam-Winget et al. (US 2007/0206537 A1, hereinafter "Cam").
Regarding claim 1, Emord discloses a wireless local area network (WLAN) configuration method implemented by a central access point (AP) (Emord, Fig. 1 controller of AP) , wherein the WLAN configuration method comprises:
obtaining, identifiers of a plurality of radio frequency (RF) circuits, wherein the identifiers separately identify RF circuits in a plurality of APs, and wherein each AP in the a plurality of APs comprises at least one RF circuit (Emord, [0015, 18, 21] The exemplary AP 60 also collects the SSID and BSSID (i.e. identifier) included in each detected beacon signal, the selected BSSID will uniquely identify an AP through which exemplary AP 60 can establish an uplink with controller, each AP comprises radio interface see Fig. 3 64 );
recording, a mapping of the identifiers to the plurality of APs (Emord, [0017] the exemplary AP 60 then selects a candidate BSSID from the candidate set. The exemplary AP 60 can prioritize the selection by determining a priority of each candidate BSSID in the candidate set (i.e. mapping)) ;
sending the identifiers to a WLAN controller (Emord, [0017] AP 60 to determine the information needed to properly establish an uplink with controller (i.e. WLAN controller). Such information includes a Basic Service Set Identifier (BSSID) as well as controller and tenant information);
receiving respective configurations of the plurality of RF circuits from the WLAN controller (Emord, [0025] the exemplary AP 60 transmits a request to the controller to join the wireless mesh network associated with the candidate SSID. As indicated by block 40, the exemplary AP 60 receives a response from the controller indicating either that the controller accepted the request or that the controller rejected the request (i.e. configuration). As described below, the exemplary AP 60 uses the reason information to remove or thin candidate BSSIDs from the candidate set; [0014] when properly configured, can communicate via a wireless communication link with at least one other of APs 12-18).
Emord does not explicitly disclose wherein each configuration in the respective configurations comprises an identifier of a corresponding RF circuit; and 
separately sending each configuration in the respective configurations to the plurality of APs according to the mapping.
Cam from the same field of endeavor discloses wherein each configuration in the respective configurations comprises an identifier of a corresponding RF circuit (Cam, [0031, 0114] A version further includes caching key context information, including a roam key and an identifier therefor, and caching mesh domain identification information, such that a secure layer-2 link can be rapidly established between the first mesh AP and a third mesh AP that has a secure link with the Controller the data-path is opened from the particular parent mesh AP to the particular child mesh using the generated pairwise transient key (i.e. configuration). A child can then communicate to the Controller via its parent mesh AP, and via the root AP for further authentication); and 
separately sending each configuration in the respective configurations to the plurality of APs according to the mapping (Cam, [0114] the data-path (i.e. mapping) is opened from the particular parent mesh AP to the particular child mesh (i.e. separately sending) using the generated pairwise transient key. A child can then communicate to the Controller via its parent mesh AP, and via the root AP for further authentication).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified mesh access point disclosed by Emord and securing mesh access point disclosed by Cam with a motivation to make this modification in order to improve convergence of roaming/
mobile mesh APs (Cam, [0017]).
Regarding claim 5, Emord discloses wherein the central AP comprises a
wired connection to each of the plurality of APs (Emord, [0004] wireless mesh portal AP not only can communicate via wireless communication links with peers but also can communicate via a wired connection with, for example, the controller).
Regarding claim 6, Emord does not explicitly disclose comprising executing nonreal- time MAC functions for the plurality of APs.
Cam from the same field of endeavor discloses comprising executing nonreal- time MAC functions for the plurality of APs (Cam, [0014] an authentication method that uses standard IEEE 802.11i mechanisms for authenticating (i.e. non-real time MAC function) a wireless station to become a child mesh AP to a parent mesh AP that has a secure tunnel to a Controller).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified mesh access point disclosed by Emord and securing mesh access point disclosed by Cam with a motivation to make this modification in order to improve convergence of roaming/
mobile mesh APs (Cam, [0017]).
	Regarding claim 7, Emord discloses wherein the RF circuits comprise
frequency bands of one or more of 2.4 gigahertz (GHz), 5 GHZ, 2.4GHz/5GHz, or 60 GHz (Emord, [0003] A set of standards known as IEEE 802.11s (i.e. 2.4, 5 GHz) relates more specifically to wireless mesh networks and is an extension of the IEEE 802.11 set of standards).
Regarding claim 8, Emord discloses wherein obtaining the identifiers comprises, for each identifier, combining a local area identifier of an RF circuit of the plurality of RF circuits with an identifier of an AP of the plurality of APs in which the RF circuit is located (Emord, [0018] a network operated on the premises of a business may support a first network named "BUSINESS” for use by employees of the business and a second network named “GUEST” for use by visitors to the premises).
Regarding claims 3 and 13-16, these claims recite "A central access point (AP)"  (Emord, Fig. 3 62 processor 66 memory) that disclose similar steps as recited by the method of claims 1 and 5-8, thus are rejected with the same rationale applied against claims 1 and 5-8 as presented above.
Claims 2, 4, 9-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emord et al. (US 2016/0100440 A1, hereinafter "Emord") in view of Gray et al. (US 2009/035354 A1, hereinafter "Gray").
Regarding claim 2, Emord discloses a wireless local area network (WLAN) configuration method implemented by a central access point (AP) (Emord, Fig. 1 controller of AP), wherein the WLAN configuration method comprises: 
obtaining identifiers of a plurality of radio frequency (RF) circuits and respective operating frequency bands of the plurality of RF circuits , wherein the identifiers separately identify RF circuits in a plurality of APs, and wherein each AP in the plurality of APs comprises at least one RF circuit (Emord, [0020-21] the exemplary AP 60
scans or monitors wireless communications or transmissions on all channels (i.e. frequency bands) and across all regulatory domains, The exemplary AP 60 also collects the SSID (i.e. identifier) included in each detected beacon signal, The candidate set thus includes the SSID of each detected beacon signal and the other items of information associated with each BSSID. each AP comprises radio interface see Fig. 3 64); 
recording a first mapping of the identifiers to the plurality of APs (Emord, [0017] the exemplary AP 60 then selects a candidate BSSID from the candidate set. The exemplary AP 60 can prioritize the selection by determining a priority of each candidate BSSID in the candidate set (i.e. first mapping)), 
sending, the at least one virtual identifier to a WLAN controller (Emord, [0017, 21] AP 60 to determine the information needed to properly establish an uplink with controller (i.e. WLAN controller). Such information includes a Basic Service Set Identifier (BSSID) as well as controller and tenant information, The exemplary AP 60 also collects the SSID (i.e. virtual identifier) and BSSID included in each detected beacon signal).
Emord discloses SSID to identify the network does not explicitly disclose generating a virtual identifier for RF circuits having a same operating frequency band; recording a second mapping of the identifiers to at least one virtual identifier, wherein each virtual identifier in the at least one virtual identifier corresponds to RF circuits having a same operating frequency band in the plurality of RF circuits, and wherein RF circuits corresponding to different virtual identifiers have different operating frequency bands; receiving, from the WLAN controller, at least one configuration corresponding to the at least one virtual identifier, wherein each configuration in the at least one configuration comprises a corresponding virtual identifier; and
separately sending respective configurations of the plurality if RF circuits to the plurality of APs according the first mapping and the second mappings, wherein the RF circuits having a same operating frequency band in the plurality of RF circuits have a same configuration.
Gray from the same field of endeavor discloses generating a virtual identifier for RF circuits having a same operating frequency band (Gray, Fig. 1 and [0048] all wireless client devices 60 within its operating range (Basic Service Area (BSA) and operating on the same frequency channel, The SSID differentiates
one WLAN from another in that all wireless client devices 60 attempting to connect to a specific WLAN must use the same SSID (i.e. virtual ID)); recording a second mapping of the identifiers to at least one virtual identifier, wherein each virtual identifier in the at least one virtual identifier corresponds to RF circuits having a same operating frequency band in the plurality of RF circuits, and wherein RF circuits corresponding to different virtual identifiers have different operating frequency bands (Gray, [0048] An Extended Service Set (ESS) 66 refers to two or more Basic Service Sets (i.e. second mapping), having the same SSID, that are interconnected by a Distribution System (DS) (such as an Ethernet LAN 20), which provides a set of services enabling the transport of data between BSSs and operating on the same frequency channel); receiving, from the WLAN controller, at least one configuration corresponding to the at least one virtual identifier, wherein each configuration in the at least one configuration comprises a corresponding virtual identifier (Gray, [0059] airspace management platform 56 allows a network administrator to define two or more managed wireless access point(s) into groups for administrative purposes, such as applying configuration changes and the scheduling of rogue access point scans. wireless access points named "Sales1" and "Sales2" are associated with a group defined by a network administrator. These wireless access points share the same SSID and security settings geared for the Sales department or "Sales Group" as defined in airspace management platform 56); and
separately sending respective configurations of the plurality if RF circuits to the plurality of APs according the first mapping and the second mappings, wherein the RF circuits having a same operating frequency band in the plurality of RF circuits have a same configuration (Gray, [0059] airspace management platform 56 allows a network administrator to define two or more managed wireless access point(s) into groups for administrative purposes, such as applying configuration changes and the scheduling of rogue access point scans. wireless access points named "Sales1" and "Sales2" are associated with a group defined by a network administrator. These wireless access points share the same SSID and security settings geared for the Sales department or "Sales Group" as defined in airspace management platform 56).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified mesh access point disclosed by Emord and mesh access point management disclosed by Gray with a motivation to make this modification in order to maintain optimum speed and reliability. (Gray, [0006]).
Regarding claim 9, Emord discloses wherein the central AP comprises a
wired connection to each of the plurality of APs (Emord, [0004] wireless mesh portal AP not only can communicate via wireless communication links with peers but also can communicate via a wired connection with, for example, the controller).
Regarding claim 10, Emord does not explicitly disclose comprising executing nonreal- time MAC functions for the plurality of APs.
Gray from the same field of endeavor discloses comprising executing nonreal- time MAC functions for the plurality of APs (Gray, [0071] An authorized wireless client or wireless station associates to an authorized access point and also possesses valid authentication (i.e. nonreal-time MAC functions) credentials granted by a central security system).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified mesh access point disclosed by Emord and mesh access point management disclosed by Gray with a motivation to make this modification in order to maintain optimum speed and reliability. (Gray, [0006]).
	Regarding claim 11, Emord discloses wherein the RF circuits comprise
frequency bands of one or more of 2.4 gigahertz (GHz), 5 GHZ, 2.4GHz/5GHz, or 60 GHz (Emord, [0003] A set of standards known as IEEE 802.11s (i.e. 2.4, 5 GHz) relates more specifically to wireless mesh networks and is an extension of the IEEE 802.11 set of standards).
Regarding claim 12, Emord discloses wherein obtaining the identifiers comprises, for each identifier, combining a local area identifier of an RF circuit of the plurality of RF circuits with an identifier of an AP of the plurality of APs in which the RF circuit is located (Emord, [0018] a network operated on the premises of a business may support a first network named "BUSINESS” for use by employees of the business and a second network named “GUEST” for use by visitors to the premises).
Regarding claims 4 and 17-20, these claims recite "A central access point (AP)"  (Emord, Fig. 3 62 processor 66 memory) that disclose similar steps as recited by the method of claims 2 and 9-12, thus are rejected with the same rationale applied against claims 2 and 9-12 as presented above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415